Citation Nr: 0212036	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), including as secondary to peptic ulcer 
disease.  

(The issue of entitlement to service connection for 
impotence, including as secondary to service-connected 
disorders and medication therefore, will be the subject of a 
later decision.  )



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1951 to 
May 1954 and from October 1956 to October 1973.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the August 2000 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina, in 
pertinent part denying service connection for 
gastrointestinal reflux disease including as secondary to 
service-connected peptic ulcer disease. 

The Board is undertaking additional development on the 
appealed issue of entitlement to service connection for 
impotence, including as secondary to service-connected 
disorders and medication therefore.  This additional 
development is pursuant to authority granted by 67 Fed. Reg. 
3,099-104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  When the development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099-105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

The Board notes the veteran submitted a notice of 
disagreement in November 2000 (written on a VA Form 9 
perfecting appeals as to the other two claims noted above) in 
response to an October 2000 RO decision denying a claim for 
service connection for arthritis of multiple joints.  
However, following the RO's issuance of a statement of the 
case January 2001 affirming the denial, the veteran did not 
submit a timely substantive appeal to perfect that issue for 
review by the Board.  38 C.F.R. §§ 20.202, 20.302 (2001).  
Accordingly, the Board presently does not have jurisdiction 
over the claim for service connection for arthritis of 
multiple joints. 38 U.S.C.A. § 7105; 38 C.F.R. §  20.101 
(2001); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.).  If the veteran wishes to 
address the issue further, he may seek to reopen the claim 
for service connection for arthritis of multiple joints at 
the RO.

The Board notes that veteran's representative in the July 
2002 Informal Hearing Presentation addressed a question of 
potential error in a November 1974 rating decision.  However, 
the representative did not address this contention and the 
nature of the error alleged with sufficient specificity to 
give rise to a claim for clear and unmistakable error in that 
decision.  If the veteran or his representative wishes to 
make such a claim in the future, they are invited to do so.  
If a claimant wishes to reasonably raise CUE "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error." Fugo v. Brown, 6 Vet.  
App. 40, 43-44 (1993).  Otherwise, if the veteran is simply 
claiming entitlement to an increased rating for his service-
connected compression fracture of L1, he is invited to submit 
that claim.  


FINDING OF FACT

Gastroesophageal reflux disease developed in service.  


CONCLUSION OF LAW

Service connection for gastroesophageal reflux disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303 (2001); 66 Fed.Reg. 45602 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. § 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  Id; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, effective November 9, 
2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.  

The RO issued a letter informing the veteran of the 
provisions of the VCAA and of the assistance to be provided 
the veteran in the development of his claim, as well as the 
responsibilities of both the veteran and VA in that 
development, including what would be done by VA and what the 
veteran would need to do for his claim.  A supplemental 
statement of the case in January 2002, an RO rating decision 
in January 2002, and a VCAA development notification letter 
in January 2002, together told the veteran what had been 
accomplished in development of his claims, why his claims 
were deficient, and how the veteran might obtain assistance 
from the VA in furtherance of his claims.

The Board finds that the development effectuated by VA in the 
course of the appeal complies with applicable VCAA 
requirements for notice and assistance to the veteran in the 
development of his claim.  Further, because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This is particularly the 
case in light of the grant of the benefit sought in the 
appealed claim for service connection for gastroesophageal 
reflux disease reviewed herein.  

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp 2002). Service connection basically means that the 
facts as shown by the evidence establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service, or if preexisting service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records show treatment for upper 
gastrointestinal symptoms including ongoing epigastric pain, 
nausea, and eructation.  A December 1962 upper 
gastrointestinal series showed a normal esophagus and 
stomach.  An upper gastrointestinal series in July 1965 
showed a very small hiatus hernia with a very early lower 
esophageal constriction ring;  the ring diameter was assessed 
to not yet be in the symptomatic range.  An upper 
gastrointestinal series performed in August 1970 showed no 
abnormality of the esophagus.  A March 1972 upper 
gastrointestinal series was normal, without evidence of 
hiatus hernia or gastroesophageal reflux.  

Post service records include a treatment for upper 
gastrointestinal symptoms from 1974 to the present, with 
identified disorders including duodenitis, peptic ulcer 
disease, and gastroesophageal reflux disease.  Post service 
medical evidence includes a report of a VA upper 
gastrointestinal series in February 1979 showing mild erosion 
of the gastrointestinal junction.  Records thereafter, 
including an outpatient treatment record in September 1995, 
note current disorders including gastroesophageal reflux.  

As the RO correctly noted in its January 2002 denial, upper 
gastrointestinal symptoms are of a general nature, and it is 
thus inherently difficulty to assign upper gastrointestinal 
pain, nausea, and related symptoms to peptic ulcer disease 
versus gastroesophageal reflux disease.  Because objective 
signs of gastroesophageal reflux disease were identified on 
upper gastrointestinal series in both July 1965 and February 
1979, and because symptoms attributable to gastroesophageal 
reflux disease have been present for many years both in 
service and post service on an ongoing basis, the Board finds 
that it is at least as likely as not that the veteran's 
gastroesophageal reflux disease developed in service.  
38 C.F.R. §  3.303 (2001).  

Because the Board here grants service connection for 
gastroesophageal reflux disease on a direct-service-
incurrence basis, the issue of service connection as 
secondary to peptic ulcer disease need not be visited.  
Compare 38 C.F.R. § 3.303 and 38 C.F.R. §  3.310.  



ORDER

Service connection for gastroesophageal reflux disease is 
granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

